PER CURIAM.
| Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline in which respondent acknowledges that she signed her employer’s name as notary to several documents in her application for admission to the Louisiana State Bar Association. Respondent further acknowledges that she *816acted without her employer’s knowledge or consent. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Diedre Pierce Kelly, Louisiana Bar Roll number 34031,’ be suspended from the practice of law for a period of one year and one day.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.